Case: 5:20-cv-01132-SL Doc #: 1-5 Filed: 05/26/20 1 of 5. PageID #: 43




                      Exhibit 5
        Case: 5:20-cv-01132-SL Doc #: 1-5 Filed: 05/26/20 2 of 5. PageID #: 44




May 19, 2020



VIA EMAIL & (CMOSER@BAKERLAW.COM)

Ms. Christina Moser
Attorney
Baker & Hostetler LLP
Key Tower
127 Public Square
Suite 2000
Cleveland, OH 44114-1214

        Re: SKIPPY Teal Trade Dress


Dear Ms. Moser:

We write in response to your letter dated April 24, 2020 regarding your client the J.M. Smucker Company
(“Smucker”), and its adoption of light blue trade dress for its JIF brand of no sugar peanut butter. As you
know, our client Hormel Foods Corporation (“Hormel”) has historically used the distinctive color teal as
the dominant feature of its SKIPPY® trade dress in the marketplace of peanut-based products, and
consumers have come to recognize the color teal as being synonymous with SKIPPY® products.

While we appreciate your client’s careful review of this matter, the defenses in your letter were little more
than a carefully stitched-together smokescreen of irrelevant factors designed to obscure what appears to be
a purposeful and blatant attempt by Smucker to erode and exploit the strength of the SKIPPY® trade dress.
The lack of merit and transparency of your client’s actions were made extremely clear by the feigned moral
indignation and sermonizing in your letter, suggesting impropriety in Hormel enforcing its rights during
the current pandemic. On the contrary, consumers are more vulnerable than ever during such times, and
governments worldwide are working feverishly to stem the tide of deception and corruption by
unscrupulous companies attempting to exploit consumer fear and confusion with predatory tactics, such as
leveraging the popular trade dress of a competitor to sow seeds confusion in the marketplace.

The factors cited in your letter to justify Smucker’s adoption of highly similar trade dress are uncompelling
and largely irrelevant. The initial attempts to split hairs between light blue and teal contradict trade dress
principles, which protect against “confusingly similar” colors and packaging. Consumers conditioned to
look for the teal lid and packaging in buying SKIPPY® products are not likely to engage in semantics and
consult a color wheel when confronted with highly similar colors and trade dress elements in the grocery
aisle. Furthermore, it was very noticeable that Smucker failed to provide an actual comparison of its “light
blue” color against the SKIPPY® “teal” color, despite arguments that the colors are “entirely different.”
Hormel’s comparison of its own packaging against the proposed JIF light blue color indicates the colors
are virtually indistinguishable.
        Case: 5:20-cv-01132-SL Doc #: 1-5 Filed: 05/26/20 3 of 5. PageID #: 45




May 19, 2020
Page 2




Furthermore, your arguments that the relevant purchasers of the products are “highly informed consumers”
of health products completely ignores the facts at hand and the realities of the marketplace. Consumers of
SKIPPY® products largely represent parents seeking out the same peanut butter with teal trade dress they
enjoyed when they were kids via mass market peanut butter retail outlets. These consumers are not seeking
specialty health products in specialty health channels of trade. As such, they are very likely to be confused
by a reduced sugar product featuring highly similar trade dress being sold on the same grocery shelves as
standard peanut butter. Such marketplace confusion would heavily damage the SKIPPY® brand, as
unsuspecting parents and kids mistakenly eat a low sugar product when they are expecting the same
SKIPPY® taste they’ve experienced in the past.

Your claim that Smucker’s choice of light blue was driven by marketplace “low sugar” conventions also
rings hollow. There are an endless number of products which do not feature the color light blue as an
indicator of sugar content.




Furthermore, the examples you provided primarily featured the color dark blue, and none wrapped the entire
product in the color light blue, instead featuring a clear but simple indication of sugar content.

Your client’s claim that third party use of light blue packaging justifies its wholesale adoption of infringing
trade dress is equally flawed. The fact you and your client failed to find a better example than CRAZY
RICHARD’S nut butter speaks volumes about the strength and distinctiveness of the SKIPPY® trade dress
in the peanut butter marketplace. Furthermore, the image from the Giant Eagle proves the easily
        Case: 5:20-cv-01132-SL Doc #: 1-5 Filed: 05/26/20 4 of 5. PageID #: 46




May 19, 2020
Page 3


recognizable nature of the SKIPPY® brand. Our client’s teal trade dress visually jumps off the shelves,
while none of the competing products bear much resemblance. However, if the JIF® No Sugar product is
superimposed into the same retail environment, it is all but indistinguishable from the SKIPPY® products.




The poor quality of this example indicates it was very difficult to even find a store shelf which displayed
both SKIPPY® peanut butter and another product featuring the color teal. If you had a better example, I
trust you would have used it. The fact you were forced to resort to CRAZY RICHARD’S obscure nut butter
product as the basis for justifying the actions of a major peanut butter competitor like JIF® clearly displays
the absurdness of your client’s position in this matter.

You also argued the mutual use of other colors, such as red, brown, orange, dark blue, etc. somehow justifies
Smucker’s use of a color that has been continuously, exclusively and distinctively used with SKIPPY®
products. The fact other colors are commonly used has little bearing on use of a color peanut butter
consumers have come to associate with the SKIPPY® brand. Moreover, your claims that lid colors are used
to identify the type of peanut butter rather than a specific brand has no merit. Branding elements are dictated
by consumer perception rather than self-serving pronouncements. After almost 40 years of associating teal
packaging and a teal lid exclusively with SKIPPY® peanut butter, consumers clearly perceive our client’s
teal lid as a source identifier.

Perhaps most importantly, your attempts to dismiss the significance of color in the peanut butter
marketplace directly contradict your client’s actions and formal statements over the years, which evidence
a clear understanding of the importance of color in driving brand preference. Smucker has long sought to
protect its own color trade dress and reinforce the powerful association between product and color in the
minds of peanut butter consumers. As a result, your arguments to the contrary appear disingenuous, at best.
        Case: 5:20-cv-01132-SL Doc #: 1-5 Filed: 05/26/20 5 of 5. PageID #: 47




May 19, 2020
Page 4


It is undeniable the teal SKIPPY® trade dress, specifically the teal cap, is extremely distinctive as
displayed on grocery shelves and allows consumers to easily differentiate SKIPPY® products from
competing products. Hormel’s own consumer surveys consistently prove the strong connection
between the color teal and SKIPPY® products in the minds of our client’s consumers, as well as consumers
of competing brands. After almost four decades, this trade dress has become one of Hormel’s most
valuable assets. As a result, we must again demand Smucker take immediate steps to change the color of
this product line and refrain from injecting confusion into the marketplace of mass market peanut-based
products.

It is our understanding that the infringing JIF® products are not yet in the marketplace and are currently in
the development phase. As a result, it should be relatively easy and cost-effective for your client to revise
its packaging at this early stage. If Smucker proceeds with introducing this infringing trade dress into the
marketplace, its actions will most definitely be willful.

To amicably resolve this matter, please contact me by May 26, 2020 to agree to the above demands and
confirm Smucker will be revising the color of its no sugar product to avoid conflict with the well-established
SKIPPY® trade dress.

This letter is written without prejudice to all rights, claims, demands and remedies which our client may
have, which are hereby specifically reserved.

Sincerely,




John Pickerill
Direct Dial: 612.492.7306
Email: jpickerill@fredlaw.com

cc:     Sarah Nelsen, Hormel Food Corporation

70099386 v1
